     Case 1:19-cv-00319-RJJ-PJG ECF No. 7 filed 05/28/19 PageID.14 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



MOISES MOREJON,

              Plaintiff,                               Hon. Robert J. Jonker

v.                                                     Case No. 1:19-CV-319

MOHAMMED REYES, et al.,

            Defendants.
_________________________________/

                           REPORT AND RECOMMENDATION

        Plaintiff initiated this action on April 25, 2019, against Mohammed Reyes.   (ECF

No. 1).    On May 8, 2019, plaintiff amended his complaint to add Aaron’s, Inc., as a

defendant.    (ECF No. 6).   As plaintiff has been permitted to proceed as a pauper, the

Court has reviewed his complaint pursuant to 28 U.S.C.             1915(e)(2) to determine

whether it is frivolous, malicious, or fails to state a claim upon which relief can be

granted.     For the reasons articulated herein, the undersigned recommends that

plaintiff’s complaint be dismissed.

        A claim must be dismissed if the factual allegations, deemed true, are insufficient

“to raise a right for relief above the speculative level.   Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 545 (2007).       Moreover, the Court need not accept as true factual

allegations that are clearly irrational or wholly incredible.    Denton v. Hernandez, 504

U.S. 25, 33 (1992).
   Case 1:19-cv-00319-RJJ-PJG ECF No. 7 filed 05/28/19 PageID.15 Page 2 of 3



       As the Supreme Court has held, to avoid dismissal, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face.   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard is

not akin to a probability requirement, but it asks for more than a sheer possibility that

a defendant has acted unlawfully.        If the complaint simply pleads facts that are merely

consistent with a defendant s liability, it stops short of the line between possibility and

plausibility of entitlement to relief.     Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . . Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed
             with nothing more than conclusions.            Second, only a
             complaint that states a plausible claim for relief survives a
             motion to dismiss. . . Determining whether a complaint states
             a plausible claim for relief will, as the Court of Appeals
             observed, be a context-specific task that requires the
             reviewing court to draw on its judicial experience and common
             sense. But where the well pleaded facts do not permit the
             court to infer more than the mere possibility of misconduct,
             the complaint has alleged - but it has not show[n] - that the
             pleader is entitled to relief.

Id. at 678-79 (internal citations omitted).

       Plaintiff’s pleadings contain no factual allegations.     Instead, he merely asserts

legal conclusions and identifies the various causes of action he seeks to pursue.   Because

plaintiff has failed to allege any facts in support of his claims and conclusions, he has

failed to demonstrate any entitlement to relief in this matter.

                                                2
  Case 1:19-cv-00319-RJJ-PJG ECF No. 7 filed 05/28/19 PageID.16 Page 3 of 3



                                     CONCLUSION

      For the reasons discussed herein, the undersigned recommends that plaintiff s

claims be dismissed pursuant to 28 U.S.C.         1915(e)(2).   The undersigned further

recommends that appeal of this matter would not be taken in good faith.       See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C.     1915(a)(3).




Dated: May 28, 2019                                   /s/ Phillip J. Green
                                                     PHILLIP J. GREEN
                                                     United States Magistrate Judge


                                NOTICE TO PARTIES
ANY OBJECTIONS to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. MICH. LCIVR
72.3(b). Failure to file timely and specific objections may constitute a waiver of any
further right of appeal. See Thomas v. Arn, 474 U.S. 140 (1985); Keeling v. Warden,
Lebanon Corr. Inst., 673 F.3d 452, 458 (6th Cir. 2012); United States v. Branch, 537 F.3d
582, 587 (6th Cir. 2008). General objections do not suffice. See McClanahan v. Comm’r
of Social Security, 474 F.3d 830, 837 (6th Cir. 2006); Frontier Ins. Co. v. Blaty, 454 F.3d
590, 596-97 (6th Cir. 2006).




                                            3
